                                                 USDC SDNY
                                                 DOCUMENT
                                                 ELECTRONICALLY FILED
                                                 DOC #:


     MEMO ENDORSED
                                                 DATE FILED: 12/20/2019




Application GRANTED in part.

Plaintiff's response to Defendants' motion to
dismiss is due no later than January 10, 2020, and
Defendants' reply if any is due no later than
January 17, 2020. If Plaintiff again fails to meet
the deadline to respond, the Court will evaluate the
motion to dismiss as unopposed. See McCall v.
Pataki, 232 F.3d 321, 322 (2d Cir. 2000). The
initial pretrial conference currently scheduled for
January 3, 2020, is adjourned sine die. The Court
strongly encourages the parties to resolve whether SO ORDERED.
this case will be voluntarily dismissed and on what
terms, see Dkt. 12 (Deficient Stipulation of
Voluntary Dismissal), Dkt. 13 (Opposition to
                                                                        12/20/2019
Voluntary Dismissal Unless Leave to Re-File
Against Defendants Withheld).                        HON. VALERIE CAPRONI
                                                     UNITED STATES DISTRICT JUDGE
